Title: From Alexander Hamilton to James McHenry, 13 May 1800
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            NY. May 13th. 1800
          
          Enclosed
          The enclosed are a copy of a letter from
          Mr. David Thompson to whom the enclosed papers relate is not an officer of the army. It is therefore, in my opinion, indispensible proper that he receive a compensation for his services. If you concur with me, you will be pleased to give the necessary directions in the case—
          S of War
        